KASTL, Judge
(concurring in result):
The lead opinion is well-crafted. However, it resolves the meaning of paragraph 4-24, AFR 30-2, by stating that: (a) the paragraph is “vague and unclear” and (b) it will thus be construed against the Government which authored it. I disagree with this approach since I find paragraph 4r-2A reasonably clear. It says this: Once an accused requests medical treatment, evidence of personal drug abuse revealed incident to such treatment cannot be used punitively against him; he has secured a safe haven. However, evidence of drug use developed during emergency treatment in appropriate circumstances (e.g., where the accused has not requested medical treatment or is comatose) still may be used against him.
Such commonsense reading is consistent with the overall regulatory intent of the urinalysis and Limited Privileged Communication programs; provides a plausible approach to all the words in the paragraph; and presents a consistent, well-reasoned approach within the Air Force Drug program which offers help to drug abusers, whether or not their habits are life-threatening.